Third District Court of Appeal
                              State of Florida

                       Opinion filed September 16, 2015.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D14-1726
                      Lower Tribunal No. 06-CF-1440-K
                            ________________

                             Enrique Davalos,
                                   Appellant,

                                       vs.

                           The State of Florida,
                                   Appellee.


     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) for
Monroe County, Tegan Slaton, Judge.

     Enrique Davalos, in proper person.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.

Before WELLS, EMAS and FERNANDEZ, JJ.

     FERNANDEZ, J.

     Enrique Davalos appeals the summary denial of his motion to correct illegal
sentence, pursuant to Florida Rule of Criminal Procedure 3.801. We reverse the

denial of Davalos’ motion, and remand to the trial court for further proceedings.

      On February 17, 2009, Davalos received a sentence of 33.75 months in

prison, followed by 26.25 months probation, with credit for 804 days for time

served. Davalos served his prison sentence after which he was released on August

14, 2009 to serve his probationary period and an INS Detainer. Davalos

subsequently violated his probation and entered a plea of partial admission to the

violations. The court revoked Davalos’ probation and, on April 16, 2014, Davalos

received a sentence of five years in prison, followed by eight years probation.

      Davalos alleges and the State concedes that there is a jail credit discrepancy

between the jail credit awarded in February 2009 and April 2014. Upon the

imposition of the new sentence in April 2014, Davalos received jail credit for 711

days. Specifically, he received jail credit for 668 days from April 22, 2007 to

February 17, 2009 and 43 days from March 5, 2014 to April 16, 2014. Thus, there

is a 93-day discrepancy for which remand is warranted. See Williams v. State, 768
So. 2d 1195, 1196 (Fla. 2d DCA 2000).

      We therefore reverse the denial of Davalos’ 3.801 motion, and remand for

the trial court to either provide record attachments that explain the discrepancy in

the amount of jail credit awarded or correct Davalos’ jail credit.

      Reversed and remanded for further proceedings.


                                          2